NUMBER 13-10-00565-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

        IN THE INTEREST OF B.B.A. AND S.A., CHILDREN
____________________________________________________________

             On appeal from the 404th District Court
                  of Cameron County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Amanda Baker, filed an appeal from a judgment determining child

custody. The appellant's brief in the above cause was due on January 10, 2011. On

January 24, 2011, appellant filed a brief that was not in compliance with the Texas Rules

of Appellate Procedure. The brief failed generally to comply with the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.4., 9.5, 38.1.

       On February 10, 2011, the Clerk of the Court sent appellant a certified letter stating

that the brief failed to comply with Rule 9.4 (c), (d) and (e), 9.5 (e) and 38.1 (b), (c), (d) and
(k) of the Texas Rules of Appellate Procedure. The brief does not contain a table of

contents with references to the pages of the brief as required by Rule 38.1(b); does not

contain an index of authorities arranged alphabetically and indicating the pages of the

brief where the authorities are cited as required by Rule 38.1(c); does not state concisely

and without argument the facts pertinent to the issues or points presented as required by

Rule 38.1(d); does not contain a clear and concise argument for the contentions made,

with appropriate citations to the authorities and to the record; and does not contain an

appendix as required by Rule 38.1(k). Additionally, the brief’s margins, spacing and

typeface are not in compliance and the brief does not contain a certificate of service.

See TEX. R. APP. P. 9.4, 9.5 (e).

       Appellant was directed to file an amended brief in compliance with the Texas Rules

of Appellate Procedure within ten days of the date of the letter, and was notified that if the

Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under

which circumstances the Court may affirm the judgment or dismiss the appeal. See id.

38.9(a), 42.3(b),(c). The letter was sent to appellant's last known forwarding address;

however, it was returned unclaimed.

       On April 4, 2011, the Clerk of the Court resent the letter dated February 10, 2011,

to the appellant’s last known forwarding address by regular and certified mail. The

certified mail was unclaimed; however, the regular mail was not returned and no response

has been filed.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

                                              2
Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If the appellate court determines that the

briefing rules have been flagrantly violated, it may require a brief to be amended,

supplemented, or redrawn.        TEX. R. APP. P. 38.9(a).      If the appellant does not file

another brief that complies with the rules of appellate procedure, the appellate court may

strike the brief, prohibit the party from filing another, and proceed as if the party had failed

to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an

appellant has failed to file a brief, the appellate court may dismiss the appeal for want of

prosecution.

       Accordingly, we strike appellant=s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                  PER CURIAM


Delivered and filed the
12th day of May, 2011.




                                               3